Pursuant to Ind.Appellate Rule 65(D),                                     Sep 18 2013, 5:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

SCOTT L. BARNHART                                  GREGORY F. ZOELLER
Keffer Barnhart LLP                                Attorney General of Indiana
Indianapolis, Indiana
                                                   CYNTHIA A. PLOUGHE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RYAN SCHONABAUM,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 82A04-1302-CR-44
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Carl A. Heldt, Judge
                           Cause No. 82C01-0002-CF-158


                                       September 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Ryan Schonabaum appeals the fifty-year sentence imposed for two convictions of

Class A felony child molesting.1 He asserts the trial court abused its discretion by failing to

consider significant mitigators supported by the record and his sentence is inappropriate in

light of his character and offense. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          Between September and December of 1999, twenty-six-year-old Schonabaum

performed oral sex on K.R. and C.R., both of whom were under the age of fourteen. He pled

guilty to two counts of Class A felony child molesting pursuant to an agreement that

provided his sentences would be served concurrently. The court accepted his plea and

entered the convictions. After the sentencing hearing, the court found no mitigating factors,

but found the following aggravators:

          [D]efendant has a history of criminal activity. Specifically he has a felony
          conviction for Child Molesting . . . and the Court finds great significance that
          he was just released from probation September 1999, the same month that he
          committed the instant offense. The Court also believes that any sort of a
          reduced sentence in this case would depreciate the seriousness of the crime and
          the . . . and he’s obviously in need of a long period of incarceration, primarily
          to protect other children from him.

(Tr. at 18.) Based thereon, the court entered two fifty-year sentences and ordered them

served concurrently.

                                   DISCUSSION AND DECISION

          1.      Abuse of Discretion

          When the trial court imposes a sentence within the statutory range, we review for an


1
    Ind. Code § 35-42-4-3(a)(1).
                                                 2
abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g

875 N.E.2d 218 (Ind. 2007). We may reverse a decision that is “clearly against the logic and

effect of the facts and circumstances before the court, or the reasonable, probable, and actual

deductions to be drawn therefrom.” Id. (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct.

App. 1985)).

       Our review of the trial court’s exercise of discretion in sentencing includes an

examination of its reasons for imposing the sentence. Id. “This necessarily requires a

statement of facts, in some detail, which are peculiar to the particular defendant and the

crime . . . [and] such facts must have support in the record.” Id. The trial court is not

required to find mitigating factors or give them the same weight the defendant does. Flickner

v. State, 908 N.E.2d 270, 273 (Ind. Ct. App. 2009). However, a court abuses its discretion if

it does not consider significant mitigators “clearly supported by the record and advanced for

consideration.” Anglemyer, 868 N.E.2d at 491. Once aggravators and mitigators have been

identified, the trial court has no obligation to weigh those factors. Id.

       Schonabaum first asserts the court should have found his guilty plea a mitigator. “An

allegation that the trial court failed to identify or find a mitigating factor requires the

defendant to establish that the mitigating evidence is not only supported by the record but

also that the mitigating evidence is significant.” Anglemyer, 875 N.E.2d at 221. A “guilty

plea may not be significantly mitigating when it does not demonstrate the defendant’s

acceptance of responsibility, or when the defendant receives a significant benefit in return for

the plea.” Id.

                                               3
       Schonabaum’s guilty plea provided his sentences would be served concurrently, which

reduced his possible sentence from one hundred years to fifty years. Schonabaum admitted

the crimes in a taped statement given after he waived his rights. He suggested to the officer

preparing the presentence investigation report that his eight-year-old victim had some

responsibility for her molestation because she was “coming on to him.” (App. Vol. II at 20.)

Under these circumstances, as Schonabaum’s plea was pragmatic and brought him a great

benefit, we conclude the trial court did not abuse its discretion by failing to mention the plea

as a mitigator. See Anglemyer, 875 N.E.2d at 221 (concluding court did not abuse its

discretion by omitting reference to a plea when evidence against defendant was

“overwhelming” and defendant received the benefit of dismissed charges and a reduced

sentence).

       Next, Schonabaum alleges the court “erred when it failed to recognize [his] difficult

childhood and prior experience as a molestation victim as significant mitigating factors.”

(Br. of Appellant at 5.) He asserts he should be seen as “less culpable” because “he was

around the age of the victims in this case when he was molested himself.” (Id.) We note

Schonabaum did not testify at trial or submit any documentary evidence to support these

allegations. Rather, the only reference to them in the record is in the unsworn statements he

gave for the presentence investigation report. (App. Vol. II at 23, 27.) We are inclined to

agree with the State, which asserts Schonabaum’s molestation as a child, rather than being a

mitigator, means he was “in a position to understand intimately the harm that child molesting

causes victims.” (Br. of Appellee at 6.) Nevertheless, as our Indiana Supreme Court has

                                               4
“held that evidence of a difficult childhood is entitled to little, if any, mitigating weight,”

Bethea v. State, 983 N.E.2d 1134, 1141 (Ind. 2013), we cannot hold the trial abused its

discretion by overlooking this proposed mitigator.

         2.     Inappropriateness

         We may revise a sentence if it is inappropriate in light of the nature of the offense and

the character of the offender. Williams v. State, 891 N.E. 2d 621, 633 (Ind. Ct. App. 2008)

(citing Ind. Appellate Rule 7(B)). We consider not only the aggravators and mitigators found

by the trial court, but also any other factors appearing in the record. Roney v. State, 872

N.E.2d 192, 206 (Ind. Ct. App. 2007), trans. denied. The appellant bears the burden of

demonstrating his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

2006).

         When considering the nature of the offense, the advisory sentence is the starting point

to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at 494. The advisory

sentence for a Class A felony is thirty years, with a range of twenty to fifty years. Ind. Code §

35-50-2-4. Schonabaum was sentenced to fifty years for each conviction; however his plea

agreement’s requirement that the sentences be ordered served concurrently reduced his

possible sentence from one hundred years to fifty years. Schonabaum’s offenses involved

two different girls, one eight years old and one seven years old.

         When considering the character of the offender, one relevant fact is the defendant’s

criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The

significance of a criminal history in assessing a defendant’s character varies based on the

                                                 5
gravity, nature, and number of prior offenses in relation to the current offense. Id.

Schonabaum’s criminal history included convictions in 1995 of one count of Class C felony

child molesting and one count of Class D felony child molesting. Schonabaum was released

from four years of probation for those convictions on September 1, 1999, which is the same

month he began committing the molestations underlying the charges herein. According to

the presentence investigation report, Schonabaum claimed he began fondling the eight-year

old because she “was coming on to him,” (App. Vol. II at 20), by “leaning against him while

he was showing her how to run a program on his computer.” (Id.) Based on his criminal

history, his commission of these crimes immediately upon completing probation, and his

suggestion an eight-year-old girl wanted to engage in sexual activity with him, we cannot say

his fifty-year sentence is inappropriate.

                                      CONCLUSION

          The trial court did not abuse its discretion in sentencing Schonabaum, nor is his

sentence inappropriate based on his character and the nature of the offense. Accordingly, we

affirm.

          Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                              6